Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.  Claim 74 is not directed to the elected embodiment shown in figures 1-8, inasmuch as this embodiment doesn’t have a single linear protuberance at each side of the central region lies within the throat region.  Instead, the single linear protuberance (122,122) at each side of the central region (132) lies within the throat region (125) is taught in species II (see figures 9A,9B and 10).  The protuberances (40) of the elected body are outside of the throat region (22).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 29, support for the terminology (i.e. “in at least the unoccupied configuration of the shoe or boot over the extent of their length”) [underlining added by the examiner] is lacking support and antecedent basis for this terminology.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 112
Claim 29,31-33 and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, the phrase “in at least the unoccupied configuration of the shoe or boot over the extent of their length” is not clear or understood.  The examiner has reviewed the specification for clarification of this language but no support could be found.  What length is applicant referring too?  The length of the central region?  The length of the shoe from forward toe end to the back heel end?  The length of the protuberance or of the crest?  The “length” lacks proper antecedent basis and therefore is unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29,33 and 76-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0055183 (Lee).
Regarding claims 29,33 and 76-78, Lee disclose a football shoe or football boot (soccer shoe 20) including: 
a sole (22); and 
an upper (21), the upper including a central region (the central area between protrusions (23) on opposite sides of the shoe), wherein the upper includes a single linear protuberances (23) at each side of the central region (see figure 2 which shows the linear perturbances 23 running generally perpendicular with the sole), the single linear protuberances on each side defining a crest (the top of each perturbance 23) alongside the central region, the crest arranged substantially parallel or arranged to converge inwardly towards a forward direction of the football shoe or boot in at least the unoccupied configuration of the shoe or boot over the extent of their length (the protuberances 23 are on both the inner side and outer side area of the shoe as shown in figure 2 and taught at paragraph 0018, lines 3-6 and since the protuberances are generally perpendicular with the sole as shown in figure 2, there would be at least a single protuberance on each side of the shoe which are “arranged substantially parallel”), the central region between the crests being of convex shape [the area (the shoe lacing area of the shoe) between the crest (the top of each protrusions 23) is convex shape; see figures 1 and 3], such that in at least the occupied configuration of the shoe or boot, at least an apex of the central region is raised above the crests [the shoe lace area of the central region is raised above the crest, at least see figure 1 wherein the lace area rises to the top of the shoe (the area wherein the lace is tied)].  The protuberances, especially the forward most ones are below the entire lacing area of the central region of the shoe.   
Regarding claim 33, see figure 2 which show the central region between the crests includes a fastening mechanism (shoe lacing) and the crests lie outwardly of the fastening mechanism.
Regarding claim 76, the central region of the shoe taught above, is the region between the protuberances and therefore absence of the material associated with forming the protuberances (wedge object 24 has the material which forms the protuberances). 
Regarding claim 77, the protuberances (23) taught by Lee are only located laterally of the central region (see figure 2 which only shows them on the side region of the shoe upper).
With regard to claim 78, see figure 3 wherein, the crest (top/peak of protrusions 23) are disposed at the transition between the top portion of the upper (i.e. the portion of the outer layer 25 which peaks at the top of the crest) and a respective side portions (the portions of the outer layer 25 on either side of the crest, running along the sides of the wedge object 24 which forms the protuberances).
Claim(s) 29,32-33 and 76-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20070032569.
Regarding claims 29,32,33 and 76-78, KR ‘569 disclose a football shoe or football boot (soccer shoe 20) including: 
a sole (see figure 3); and 
an upper (see figure 1), the upper including a central region (the central area between protrusions (1) on opposite sides of the shoe; see page 3, line 8 of the English version which teaches “protrusions 1 may be formed on the left and right side of the soccer shoe”), wherein the upper includes a single linear protuberances (one of the protuberances 1 on each side) at each side of the central region, the single linear protuberances on each side defining a crest alongside the central region, the crest arranged substantially parallel or arranged to converge inwardly towards a forward direction of the football shoe or boot in at least the unoccupied configuration of the shoe or boot over the extent of their length (the protuberances 1 and shown in figure 3 are linear and extend substantially parallel with each other, including ones on the opposite side of the shoe (not shown)), the central region between the crests being of convex shape [the area between the left side and right side of the shoe, see figure 3, between the crest (protrusions 1) is convex shape], such that in at least the occupied configuration of the shoe or boot, at least an apex of the central region is raised above the crests.  
The term “or” (highlighted and underlined above) is alternative language and therefore the prior art only has to teach one of these limitation before or after the alternative language (“or”).  As noted above, KR ‘659 satisfies this limitation and additionally also satisfy the second part of the alternative language, as best understood.   The protuberances (1) are elongated and relatively oval shaped and therefore have lower curved sides which converge inward towards a forward direction of the shoe (see figures 1 and 3).  Therefore, would satisfy both parts of the alternative language.
Regarding claim 32, KR ‘569 teaches the shoe including an outer layer (2) and a softer inner layer (6,7; see the last sentence of the English abstract and page 3, line 2, which states “cloth 7 of the soft material”).   
Regarding claim 33, see figure 1 which show the central region between the crests includes a fastening mechanism (shoe lacing) and the crests lie outwardly of the fastening mechanism.
Regarding claim 76, the central region of the shoe taught by KR’569, is the region (i.e. areas as shown in figure 1 corresponding to the crisscross lacing) between the protuberances (1; as noted above protuberances are on both sides of the shoe) and therefore are absent of the material associated with forming the protuberances. 
Regarding claim 77, the protuberances (1) taught by KR ‘569 are only located laterally of the central region (see figures 1 and 3, which only shows them on the side region of the shoe upper).
With regard to claim 78, the area between the protuberances (1,1) on each side of the shoe closest to the lacing region / central region, represent the “top portion” of the upper and the area of the upper between the sole and the top protuberances (1,1) on each side represent the “two substantially upright side portions” of the upper, and the top (crest) of the protuberances represent the “transition between the top portion and a respective side portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘183.
Lee teaches a shoe (see the rejection above for details) including an outer layer (25) and an inner layer (26) wherein the crest (23) includes a rigid insert (24; see paragraph 0019).  Lee lacks teaching the crest being more rigid that the upper (claim 31) and the inner upper of flexible material with is relatively softer than an outer upper (claim 32).  The examiner takes official notice that it is old and conventional in the art to construct the outer layer of flexible material (e.g. leather) and the inner layer of relatively softer material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the upper out of a flexible material (e.g. leather) and the inner layer of relatively softer material (e.g. cloth), in view of official notice, to provide comfort to the wearer’s foot.  Applicant hasn’t contested the official notice and therefore has become admitted prior art.
Regarding claim 31, Lee teaches the crest (23) includes a rigid insert (24; see paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by the combination above with the crest being more rigid than the upper to provide improved ball control.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Applicant argues:

    PNG
    media_image1.png
    552
    795
    media_image1.png
    Greyscale

	In response, Lee teaches a single linear protuberance on each side of the central region as claimed.  See the rejection above.  It would appear from applicant remarks that applicant was arguing Lee teaches a plurality of protrusions and therefore doesn’t teach a single one on each side.  As discussed in the interview applicant would have to incorporate language such as “consisting of” properly in the claims to get this result.  However, as noted in the interview, WO 96/22712 teaches this (see figures 3-4).
	With regard to the crest arranged parallel or….of their length, as noted in the rejection above “the protuberances 23 are on both the inner side and outer side area of the shoe as shown in figure 2 and taught at paragraph 0018, lines 3-6 and since the protuberances are generally perpendicular with the sole as shown in figure 2, there would be at least a single protuberance on each side of the shoe which are ‘arranged substantially parallel’”.  The term “or” is alternative language and therefore the prior art only as to teach one of these limitation before or after the alternative language (“or”).  Moreover, the second part of the phrase is unclear and indefinite, see the rejection above.  Furthermore, see figure 7 and paragraph 0028 of Lee which teaches alternative configurations.
Applicant argues:

    PNG
    media_image2.png
    617
    791
    media_image2.png
    Greyscale

In response,  KR’659 teaches a single linear protuberance on each side of the central region as claimed.  See the rejection above.  It would appear from applicant remarks that applicant was arguing KR ‘650 teaches a plurality of protrusions and therefore doesn’t teach a single one on each side.  As discussed in the interview applicant would have to incorporate language such as “consisting of” properly in the claims to get this result.  However, as noted in the interview, WO 96/22712 teaches this (see figures 3-4).
	With regard to the crest arranged parallel or….of their length, as noted in the rejection above “the protuberances 1 and shown in figure 3 are linear and extend substantially parallel with each other, including ones on the opposite side of the shoe (not shown))”.  The term “or” is alternative language and therefore the prior art only as to teach one of these limitation before or after the alternative language (“or”).  Moreover, the second part of the phrase is unclear and indefinite, see the 112 rejection above.  Furthermore, see the protuberances (1) are elongated and therefor have lower curved sides which converge inward toward a forward direction of the shoe.  Therefore, would satisfy both parts of the alternative language.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
As discussed in the examiner’s interview see WO96/22712 which consist of only two protuberances. 
Applicant's amendment necessitated the new ground(s) of rejection  presented in this Office action  (e.g. new 112 issues and new rejection added in view of amendment’s).   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556